NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: CLIFFORD ALLEN BRACE, Jr.,               No. 21-55514

             Debtor.                            D.C. No. 5:20-cv-01048-JGB
______________________________

CLIFFORD ALLEN BRACE, Jr.,                      MEMORANDUM*

                Appellant,

 v.

STEVEN M. SPEIER, Chapter 7 Trustee; et
al.,

                Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                             Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Chapter 7 debtor Clifford Allen Brace, Jr. appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order affirming the bankruptcy court’s May 5, 2020 civil contempt order

against Brace. We have jurisdiction under 28 U.S.C. § 158(d)(1). We review de

novo a district court’s decision on appeal from a bankruptcy court, and apply the

same standard of review the district court applied to the bankruptcy court’s

decision. Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d

1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court did not abuse its discretion in finding Brace in civil

contempt for violating the automatic stay and the bankruptcy court’s compromise

and turnover orders, because the trustee showed by clear and convincing evidence

that Brace knew of the automatic stay and the bankruptcy court’s orders, and

refused to cure his violation. See Knupfer v. Lindblade (In re Dyer), 322 F.3d

1178, 1190-91 (9th Cir. 2003) (setting forth standard of review and explaining that

a party seeking an order of contempt has the burden to show “by clear and

convincing evidence that the contemnor[] violated a specific and definite order of

the court; the automatic stay qualifies as a specific and definite order” (citation and

internal quotation marks omitted)).

      We reject as without merit Brace’s contentions that the bankruptcy court

lacked jurisdiction and that the bankruptcy judge was biased against him.

      We do not consider Brace’s contentions regarding the bankruptcy court’s

orders addressed in prior appeals (Nos. 21-55153 or 19-56463).


                                           2                                    21-55514
AFFIRMED.




            3   21-55514